Citation Nr: 0507852	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-13 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for degenerative/post-
traumatic arthritis of the right wrist (right wrist 
condition).  

3.  Entitlement to service connection for an injury to the 
proximal shaft of the left radius and ulna with 
calcification, and decreased range of motion due to 
bone abnormality (left wrist condition).

4.  Entitlement to service connection for eczema.

5.  Entitlement to service connection for a cervical spine 
condition.

6.  Entitlement to service connection for a thoracic spine 
condition.  

7.  Entitlement to an initial compensable rating for 
hypertension.

8.  Entitlement to an initial compensable rating for right 
testicular epididymal cyst refraction.

9.  Entitlement to an initial compensable rating for a left 
index finger fracture.

10.  Entitlement to an initial compensable rating for right 
foot plantar fasciitis. 

11.  Entitlement to an initial compensable rating for left 
foot plantar fasciitis.

12.  Entitlement to an initial compensable rating for left 
great toe tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1991 to October 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  This decision, in part, granted 
service connection for hypertension, right testicular 
epididymal cyst refraction, left index finger fracture, right 
foot plantar fasciitis, left foot plantar fasciitis, and left 
great toe tendonitis, and assigned noncompensable ratings.  
The veteran appealed for higher initial ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In his original application for benefits, received in October 
2001, the veteran also asserted that he is entitled to 
service connection for a left thumb condition.  But since 
this additional issue has not yet been addressed by the RO, 
much less denied and timely appealed to the Board, it is 
referred to the RO for appropriate development and 
consideration.  In addition, in a deferred rating decision 
dated in May 2003, the possibility of entitlement to special 
monthly compensation (SMC) based on loss of use of a creative 
organ due to the veteran's service-connected right testicular 
epididymal cyst refraction was to be considered.  But this 
issue also has not yet been addressed, so it, too, is 
referred to the RO for appropriate development and 
consideration.

In May 2004, the veteran submitted, directly to the Board, 
private medical records with a waiver of initial RO 
consideration of these records.  Since this evidence was 
received within 90 days following the notice in March 2004 of 
certification of his appeal to the Board, the Board accepts 
these medical records as timely evidence for consideration.  
38 C.F.R. § 20.1304 (2004).

The claims for service connection for a left wrist condition 
and higher initial ratings for the left index finger 
fracture, right foot plantar fasciitis, left foot plantar 
fasciitis, and left great toe tendonitis, must be REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part concerning these claims.  The Board, however, 
will decide his other claims for service connection for 
migraine headaches, a right wrist condition, eczema, cervical 
spine condition, and thoracic spine condition, and for higher 
ratings for his hypertension and right testicular epididymal 
cyst refraction.




FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  There is no clinical evidence or opinion of record 
indicating the veteran currently has migraine headaches.

3.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a condition of the right 
wrist due to his military service or that he had arthritis of 
the right wrist within one year after his discharge.

4.  Eczema began in service.  

5.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a cervical spine 
condition.

6.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a thoracic spine 
condition.

7.  The veteran's service-connected hypertension is 
manifested by systolic readings predominantly under 160, 
diastolic readings predominantly under 100, and the need for 
medication.  

8.  The veteran's service-connected right testicular 
epididymal cyst refraction involved removal of his right 
testicle, only.  




CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A right wrist condition was not incurred in or aggravated 
by service, and arthritis of the right wrist may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  Eczema was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

4.  A cervical spine condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  A thoracic spine condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

6.  The criteria are not met for an initial compensable 
rating for hypertension.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2004).

7.  The criteria also are not met for an initial compensable 
rating for the right testicular epididymal cyst refraction.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7524 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  See, 
too, Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in January 2002, prior to the May 
2002 rating decision being appealed.  And he subsequently 
submitted additional private medical evidence in response.

Regarding VA's duty to assist the veteran with his claims, 
the discussions in the May 2002 rating decision being 
appealed, the November 2002 statement of the case (SOC), 
October 2003 supplemental statement of the case (SSOC), and 
several letters - besides the January 2002 letter already 
mentioned, informed him of the information and evidence 
needed to substantiate his claims, whose specific 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, what evidence had been received, and 
indicated he should submit all relevant evidence in his 
possession.  When considered collectively, the RO's 
decisions, SOC, SSOC, and various letters informed him of:  
why the evidence on file was insufficient to support his 
position; what evidence the record revealed; what VA was 
doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  The January 
2002 VCAA letter, especially, specifically informed him of 
what she should do in support of his claims, including 
perhaps having a hearing, where to send the evidence, and 
what she should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  So he was, 
in essence, informed to submit everything relevant he had 
regarding his claims.  

The RO also obtained records from the service department and 
VA.  And the veteran submitted private medical records and 
was provided several fee-basis medical examinations.  There 
is no evidence missing from the record that must be part of 
it for him to prevail on the claims.  VAOPGCPREC 7-2004.

The content of the VCAA notices, therefore, substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required. 



II.  Service Connection Claims

Service connection may be granted for disability resulting 
from a personal injury sustained or disease contracted in the 
line of duty or for aggravation of a 
pre-existing injury or disease during service in the line of 
duty, beyond its natural progression.  38 U.S.C.A. §§ 1110, 
1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 C.F.R. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of chronicity of disease or injury in 
service, a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the veteran 
currently has the condition(s) alleged.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(38 U.S.C. § 1131 also requires the existence of a present 
disability for VA compensation purposes).



A.  Migraine Headaches 

The veteran's service medical records are negative for any 
findings, complaints or treatment of migraine headaches.  

During a fee-basis examination in February 2002, the veteran 
gave a history of migraine headaches of three or four years' 
duration.  He said the migraines occurred approximately two 
to three times per year and can last four to six hours at a 
time.  He indicated he did not take any medication for them.  
The diagnosis was chronic migraine headaches, asymptomatic on 
examination.  The examiner indicated this condition had a 
minor effect on the veteran's activities of daily living as 
well as his ability to perform job functions.  

The only support for a current disability in the veteran's 
present appeal is found in his own unsubstantiated 
statements.  And he is not qualified to render a medical 
diagnosis or a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Mercado-Martinez v. West, 
1 Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

In the absence of any probative evidence of record confirming 
the veteran had migraine headaches in service or, of equal or 
greater significance, that he currently has them (bearing in 
mind he was "asymptomatic" when examined by VA), the 
preponderance of the evidence is against this claim, and the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

If, in the future, the veteran comes forward with medical 
evidence confirming he has migraine headaches - at the very 
minimum presently, then this claim can be readjudicated by 
the RO.  Since, however, there is no indication he currently 
has this condition, much less that it is related to his 
service in the military, there simply is no basis for 
granting service connection.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

B.  Right Wrist Condition

The veteran's service medical records are negative for any 
findings, complaints or treatment of a right wrist condition.  
On a fee-basis examination in February 2002, he gave a 
history of right wrist tenderness, stiffness, locking and 
pain.  An x-ray noted mild degenerative to post-traumatic 
changes in the right wrist.  Examination of the right wrist 
was otherwise normal.  A private x-ray report dated in 
October 2002 indicates the veteran had a small mass (ganglion 
cyst) on his right wrist.  The private examiner noted a scar 
on the right wrist that was possibly related to a childhood 
injury.  

The only support that the veteran's current mild degenerative 
to post-traumatic changes and ganglion cyst of the right 
wrist is related to his military service is found in his own 
unsubstantiated statements.  And he is not qualified to 
render a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Mercado-Martinez v. West, 1 Vet. App. 415, 419 (1998), citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

So in the complete absence of any medical evidence of record 
whatsoever suggesting the veteran's right wrist condition is 
somehow attributable to his service in the military, or that 
arthritis of the right wrist was initially manifested to a 
compensable degree within one year after his service ended, 
the preponderance of the evidence is against this claim, and 
the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 
3.102; Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



C.  Eczema

The veteran was discharged from service in October 2000, and 
he applied for service connection for eczema the following 
year - in November 2001.

In March 1996, while in service, multiple nevi of the skin 
were found.  And in September 2000 (the month prior to his 
separation from service), benign appearing moles of the trunk 
were found.  He since has been granted service connection for 
the multiple nevi of the skin.  Although he was never 
diagnosed with eczema in service, he did complain of skin 
problems, and eczema was diagnosed shortly after service 
during fee-basis examination in February 2002.  Therefore, 
resolving all reasonable doubt in his favor, it is just as 
likely as not his eczema began in service.  So service 
connection is warranted.  38 C.F.R. § 3.102; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

D.  Cervical and Thoracic Spine Conditions

The veteran's service medical records are negative for any 
findings, complaints or treatment of a cervical or thoracic 
spine condition.  And during a fee-basis examination in 
February 2002, he did not complain of any cervical or 
thoracic problem.  Examination of his cervical spine found 
normal range of motion.  There also was no painful motion, 
muscle spasm, weakness, fatigue, incoordination or lack of 
endurance.  Examination of his thoracic spine revealed mild 
tenderness and muscle spasm.  The examiner noted incidental 
findings on x-ray of mild diffuse thoracic spondylosis and 
minimal straightening and mild spondylosis of the cervical 
spine.  The examiner provided no diagnosis pertaining to 
these areas of the spine.  

The only support for a current disability of the cervical 
spine or thoracic spine in the veteran's present appeal is 
found in his own unsubstantiated statements.  And he is not 
qualified to render a medical diagnosis or a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Mercado-Martinez v. West, 1 Vet. App. 415, 419 (1998), citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In the absence of any medical evidence of record confirming 
the veteran currently has a cervical or thoracic spine 
condition, much less related to his service in the military, 
the preponderance of the evidence is against these claims, 
meaning the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 3.102; Cartwright v. Derwinski, 2 Vet. App. 24, 26 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  And after 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire medical history is considered when 
the determining what rating to assign.  See generally 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Since initial ratings are at issue, the rule of Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is inapplicable.  Rather, 
the holding in Fenderson v. West, 12 Vet. App. at 125-26, 
governs.  Hence, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged rating."



A.  Hypertension

The veteran's hypertension is rated under the diagnostic code 
for hypertensive vascular disease (including hypertension and 
isolated systolic hypertension).  According to this 
diagnostic code, evidence of diastolic pressure predominantly 
at 100 or more, systolic pressure predominantly 160 or more, 
or a history of diastolic pressure predominantly 100 or more 
with the requirement of continuous medication for control 
will result in the assignment of a 10 percent disability 
rating.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  The 
next higher disability evaluation of 20 percent requires 
evidence of diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  Id.  A 40 
percent disability rating necessitates evidence of diastolic 
pressure predominantly 120 or more.  Id.  The highest 
disability evaluation allowable under this diagnostic code, 
60 percent, requires evidence of diastolic pressure 
predominantly 130 or more.  Id.  Where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a 0-percent evaluation, a 0-percent evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31 (2004).

Throughout the current appeal, the veteran has asserted that 
his hypertension is more severe than his current 
noncompensable disability evaluation indicates.  He notes 
that he must take medication to control this condition.  

The veteran's service medical records reveal treatment for 
high blood pressure and numerous blood pressure readings.  
Only one reading in service noted a diastolic reading of 100, 
in June 1999.  That reading was 169/100 by machine; a manual 
reading at that time was 142/90.  Besides that reading, there 
was only one other reading in service in which his systolic 
pressure was over 160 (163/77).  

Private blood pressure readings from October 2001 to November 
2002 were 128/84, 130/80, and 112/78.  During a fee-basis 
examination in February 2002, the veteran's blood pressure 
readings were 134/90, standing; 130/90, sitting; and 150/90, 
lying.  The diagnosis was hypertension, and it was indicated 
he was currently taking medication for it.

During a fee-basis audiological examination that same month, 
the veteran's blood pressure was 120/50.  VA progress notes 
indicate his blood pressure was 138/98 in May 2003, and 
158/82 in August 2003.  

As indicated, the veteran is currently taking medication for 
his hypertension.  Clearly, however, he has not had diastolic 
pressures predominantly at 100 or more, systolic pressures 
predominantly 160 or more, or a history of diastolic 
pressures predominantly 100 or more.  So he does not meet the 
requirements for a compensable rating.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2004).

Moreover, since the veteran has not met the criteria for a 
compensable rating, even at the minimum 10-percent level, at 
any time since filing his claim for this condition, he is not 
entitled to a "staged" rating, either - under Fenderson, 
because this represents his greatest level of disability 
during the relevant time period at issue.

So for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.

B.  Right Testicular Epididymal Cyst Refraction

The veteran's service medical records contain an operation 
report dated in December 1997 indicating that he presented 
with chronic epididymitis of six months' duration.  Limited 
duty, several courses of antibiotics, scrotal support, 
and non-steroidal anti-inflammatory drugs (NSAIDS) had no 
improvement in his symptoms.  He also did not desire to have 
any more children.  So he underwent a right epididymectomy 
and left vasectomy.  There were no complications.  
In September 2000, he underwent a right hydrocelectomy.  



The removal of one testis is noncompensable under the Rating 
Schedule, unless it leaves the veteran with no testes or a 
nonfunctioning testis.  38 C.F.R. § 4.115b, Diagnostic Code 
7524.  The next higher evaluation of 30 percent requires 
removal of both testes, and this did not occur in this 
particular instance.

Moreover, since the veteran has not met the criteria for a 
compensable rating, even at the minimum 30-percent level, at 
any time since filing his claim for this condition, he is not 
entitled to a "staged" rating, either - under Fenderson, 
because this represents his greatest level of disability 
during the relevant time period at issue.

So for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.


ORDER

Service connection for migraine headaches is denied.

Service connection for a right wrist condition is denied.

Service connection for eczema is granted.

Service connection for a cervical spine condition is denied.

Service connection for a thoracic spine condition is denied.

An initial compensable rating for hypertension is denied.

An initial compensable rating for right testicular epididymal 
cyst refraction is denied.


REMAND

I.  Service Connection for Left Wrist Condition

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§  3.303(c), 4.9.  There are, however, certain 
limited exceptions to this rule.  Service connection may be 
granted for hereditary diseases that either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990).  Further, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).  

The veteran's service medical records indicate that an x-ray 
study in March 1991 (so prior to entering the military) found 
a possible congenital abnormality of his left radius and ulna 
with limited supination.  A consultation conducted at that 
time diagnosed congenital bowing of the left radius with 
complete loss of supination, mild loss of pronation, and mild 
loss of motion of the wrist.  The examiner noted that the 
condition resulted in permanent and considerable loss of 
function.  Another, more recent, x-ray of the left wrist and 
hand in January 1999 (during service) noted no evidence of 
acute disease, and an unusually long ulna resulting in an 
ulna plus variance that can be associated with strain and 
injury to the lunate triquetral ligament.  A follow-up study 
was recommended.  Findings were consistent with an ulna plus 
variance, as well as suggestive of dorsal subluxation at the 
radial ulnar joint.  Another x-ray in February 1999 disclosed 
no evidence of an acute fracture, ulna plus variance, 
abnormal angulation of the ulna styloid, suggesting an old 
healed fracture.  In July 2000, DeQuervain's syndrome of the 
left wrist was diagnosed.  On examination in October 2000, 
there was limited flexion of the left index finger at the 
proximal interphalangeal joint and limited supination of the 
left forearm, which existed prior to service.  An aggravation 
of De Quervain's syndrome of the left wrist was also noted.  

During a fee-basis examination in February 2002, the veteran 
gave a history of left wrist tenderness, stiffness, locking 
and pain.  An x-ray noted mild degenerative to post-traumatic 
changes in his left wrist.  Physical examination of this 
wrist was unremarkable.  

The veteran asserts that, even if his left wrist condition is 
congenital, it nevertheless was aggravated during his nine 
years of active duty.  

The examination of record is inadequate to determine the 
nature and extent of any current left wrist disability, 
whether it is a congenital or developmental defect, whether 
it preexisted service and progressed at an abnormally high 
rate during service, and whether the veteran suffered any 
superimposed left wrist injury in service.  Therefore, 
another examination must be obtained.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

II.  Increased Rating Claims

The veteran's plantar fasciitis is evaluated at the 
noncompensable level under DC 5020, for synovitis.  This code 
indicates that synovitis is rated based on limitation of 
motion of the affected parts as degenerative arthritis.  
Arthritis established by x-ray findings is rated on the basis 
of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, and 5020.

Mild degenerative arthritic changes were found on bilateral 
x-ray examination in February 2002.  The examiner who 
conducted the February 2002 evaluation stated that the 
veteran's examination of both ankle joints found normal range 
of motion without pain or any other objective finding.  
However, the examiner also stated the veteran's plantar 
fasciitis produces a minor to moderate effect on his 
activities of daily living, as well as his ability to perform 
job functions.  So more information is needed insofar as the 
degree of actual functional impairment attributable to his 
feet under 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

Any identified functional loss, if feasible, should be 
expressed in terms of additional range of motion loss.  This 
can be due to, say, painful motion, premature fatigability, 
incoordination, or the like.  In addition, the RO should 
determine whether the veteran's bilateral foot condition 
should be rated under any other potentially applicable code, 
such as DC 5284 (other foot injuries).

Finally, the Board also notes that the veteran is appealing 
for an initial compensable rating for his left great toe 
tendinitis, and this condition is currently already rated 
under Diagnostic Code 5284.  The current severity of this 
condition should also be determined by the new examination.  

The veteran's service-connected left index finger fracture is 
rated under DC 5019, (for bursitis), which also instructs 
that the disability will be rated based on the extent of 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5019 
(2004).  Again, the examination of record is inadequate to 
determine the degree of actual functional impairment 
attributable to this condition under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and the holding in DeLuca.

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for an 
appropriate examination of his left 
wrist, both feet, left great toe, and 
left index finger to obtain medical 
opinions concerning the current severity 
of the service-connected disabilities 
affecting these specific areas.  Any 
indicated tests should be accomplished.  
The claims file must be made available to 
the examiner; the examiner should 
indicate in the examination report that 
the claims file was reviewed.  Following 
a review of the claims file, the examiner 
should:

A) Clearly list all current left wrist 
disabilities; B) opine whether any such 
disability is a congenital or 
developmental defect of the left wrist; 
C) if such congenital or developmental 
defect is present, 1) did the defect 
preexist service and progress at an 
abnormally high rate during service, or 
2) is there evidence of any superimposed 
injury to the left wrist during service.

In addition, the examiner should indicate 
the range of motion in both ankles, left 
great toe, and left index finger (also 
specifying normal range of motion), 
and should also indicate whether the 
veteran has pain/painful motion, 
instability, premature fatigability, 
incoordination, etc., including at times 
when his symptoms are most prevalent 
("flare ups") or when the ankle, toe or 
left index finger is used repeatedly over 
time.  And based on this, the examiner is 
requested to characterize the overall 
severity of the foot and toe disabilities 
as, "moderate," "moderately severe," or 
"severe."  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

To facilitate making these 
determinations, the examiner must review 
the relevant evidence in the claims file, 
including a copy of this remand, for the 
veteran's pertinent medical history.

2.  Review the reports of the examination 
to ensure it contains responses to the 
questions posed, to properly rate the 
remaining disabilities at issue.  If not, 
take corrective action.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 268 
(1998).



3.  Then readjudicate the remaining 
claims at issue based on the additional 
evidence obtained.  If benefits are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


